Eiber, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: I respectfully dissent. Where, as here, the plaintiffs have submitted an affidavit of merits establishing a meritorious cause of action and a justifiable excuse for their admittedly rather lengthy delay, the court did not improvidently exercise its discretion in denying the defendant’s motion to dismiss the complaint (CPLR 3216 [e]; cf., Moran v Rynar, 39 AD2d 718). This is particularly so in a case where the defendant has not shown that it is prejudiced by the delay, and where dismissal will deprive the plaintiffs of their cause of action (see, Moran v Rynar, supra).